Citation Nr: 1401410	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  07-05 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.  

2.  Entitlement to an increased disability evaluation for the Veteran's brain trauma residuals with dementia, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased disability evaluation for the Veteran's right knee chondromalacia, currently evaluated as 30 percent disabling.  

4.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right knee degenerative arthritis.  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M. C.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1973 to November 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Portland, Oregon, Regional Office (RO) which, in pertinent part, granted service connection for right knee degenerative arthritis; assigned a 10 percent evaluation for that disability; effectuated that award as of June 1, 2005; determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder to include PTSD; recharacterized his service-connected brain trauma residuals as brain trauma residuals with dementia; increased the evaluation for that disability from 10 to 30 percent; effectuated that award as of June 21, 2004; and denied an increased evaluation for his right knee chondromalacia.  In September 2007, the RO, in pertinent part, denied a TDIU.  

In July 2010, the RO increased the evaluation for the Veteran's right knee chondromalacia from 20 to 30 percent and effectuated the award as of June 21, 2004.  In October 2012, the RO tacitly determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder to include PTSD and denied the claim on the merits.  

In March 2013, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In May 2013, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in psychiatry.  In May 2013, the requested VHA opinion was incorporated into the record.  In July 2013, the Veteran and representative were provided with a copy of the VHA opinion.  In July 2013, the representative submitted additional argument.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder to include PTSD, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected right knee degenerative arthritis.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provide a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial evaluation in excess of 10 percent for the Veteran's right knee degenerative arthritis.  

The issues of the evaluation of the Veteran's brain trauma residuals with dementia, right knee chondromalacia, and right knee degenerative arthritis are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In September 1995, the Board denied service connection for a psychiatric disorder to include PTSD.  The Veteran was provided with a copy of the Board's decision.  

2.  The additional documentation submitted since the September 1995 Board decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  The Veteran was the victim of a September 1974 in-service physical assault with associated head and brain trauma.  

4.  PTSD has been shown to have originated during active service as a result of the Veteran's in-service physical assault.  


CONCLUSIONS OF LAW

1.  The September 1995 Board decision denying service connection for a psychiatric disorder to include PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1105 (2013).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder to include PTSD has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2013).  

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and grants the Veteran's claim of entitlement to service connection for a psychiatric disorder to include PTSD.  As such, no discussion of VA's duty to notify and to assist is necessary.  


II.  Application to Reopen

A final Board decision is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error or unless new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1100.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In September 1995, the Board denied service connection for a psychiatric disorder to include PTSD upon its determination that there was "no evidence of a current psychiatric disability proximately due to the Veteran's service-connected residuals of brain trauma."  The Veteran was provided with a copy of the Board's decision.  

The evidence upon which the Board formulated its decision may be briefly summarized.  The Veteran's service personnel records reflect that he was the victim of a September 1974 in-service aggravated assault wherein the perpetrator struck the Veteran repeatedly in the head until he fell to the ground and then kicked him several times in the head.  Army clinical documentation dated in September 1974 notes that the Veteran was treated after having been kicked in the head.  The Veteran was diagnosed with a mild brain concussion.  Service connection has been established for brain trauma residuals with dementia.  A June 1994 VA hospital summary states that the Veteran was diagnosed with "history of PTSD" and "rule out adjustment disorder with disturbance of mixed emotions."  

The additional documentation received since the September 1995 Board decision includes the May 2013 VHA opinion.  The opinion advances that the Veteran had a pre-existing childhood onset PTSD that was aggravated by the in-service September 1974 assault beyond its natural progression.  The VHA opinion is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran claim of entitlement to service connection for a psychiatric disorder to include PTSD is reopened.  

III.  Service Connection 

The Veteran asserts that service connection for PTSD is warranted as the result of his 1974 in-service physical assault by another soldier.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed in-service stressor occurred.  A claim for PTSD based on allegations of in-service personal assault may be corroborated by evidence from sources other than the Veteran's service documentation.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor and such evidence include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f).  

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); See also Contant v. Principi, 17 Vet. App. 116 (2003).  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The report of the Veteran's July 1973 physical examination for service entrance and his service treatment records make no reference to PTSD or other acquired psychiatric disabilities.  As PTSD was not "noted" at service entrance, the presumption of soundness with regard to PTSD attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

As discussed above, the Veteran's service personnel records reflect that he was the victim of a September 1974 in-service aggravated assault during which he was repeatedly struck and kicked in the head.  Army clinical documentation dated in September 1974 notes that the Veteran was subsequently diagnosed with a mild brain concussion.  Service connection is currently in effect for brain injury residuals with dementia.  

A July 2004 VA mental health clinic treatment record conveys that the Veteran complained intrusive recollections and nightmares related to having been "in a race riot when he got his head kicked in."  He was diagnosed with PTSD and a "psychosis, NOS probably secondary to head trauma."  

At a September 2009 VA neurological examination for compensation purposes, the examiner reported that "comorbid depression and PTSD are active issues."  

At a September 2012 VA PTSD examination for compensation purposes, the Veteran was diagnosed with "PTSD, chronic with delayed onset."  The examiner commented that "[the Veteran's] PTSD diagnosis is based on subjective symptom report only" and "it is the opinion of the undersigned that the Veteran's current PTSD diagnosis is less likely than not due to his in-service train (sic) trauma."  

The May 2013 VHA opinion states that the voluminous clinical documentation had been reviewed.  The VA physician opined that:

It is this reviewer's opinion that the Veteran does meet [the] criteria for PTSD.  I base this opinion on the following items reviewed in the chart: Examination for initial evaluation of PTSD dated May 11, 2005 examining provider was [G.] Otis, Ph.D.  In this examination, the Veteran gave a history of being a victim of a violent father's temper outbursts in childhood, his developmental history was marked by significant acting out behaviors and reenactment of trauma characteristic of childhood onset PTSD.  ...  It is this reviewer's opinion on an as likely or not basis that the traumatic event referred to above had an etiologic relationship to an aggravation of a pre-existing condition with increased severity of its natural progression.  

The Veteran asserts that service connection for PTSD is warranted as the claimed disorder was precipitated by his documented September 1974 in-service physical assault.  No acquired psychiatric disorder was diagnosed or otherwise identified during active service.  The Veteran has been repeatedly diagnosed with PTSD related to the physical assault by VA examiners.  While the May 2013 VHA opinion determined that the Veteran's PTSD had existed prior to service entrance, it concurrently concluded that the pre-existing disorder had increased in severity beyond its natural progression during active service as the result of the September 1973 physical assault.  The VHA opinion does not constitute clear and unmistakable evidence establishing that the Veteran's PTSD was both pre-existing and not aggravated by service and is therefore insufficient to rebut the presumption of soundness.  

The Veteran sustained significant physical trauma during active service and has been diagnosed with PTSD which is related in some manner to such trauma.  Given these facts and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for PTSD is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.  


REMAND

At the March 2013 hearing before the undersigned Veterans Law Judge, the Veteran testified that both his brain trauma residuals and his right knee disabilities had increased in severity since the most recent VA examinations conducted in September 2012.  He clarified that he had been told by treating VA physicians that he would require a right total knee replacement.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In a February 1995 written statement, the Veteran reported that he had applied for Social Security Administration (SSA) disability benefits.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The Court has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Clinical documentation dated after October 2012 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In September 2007, the RO denied a TDIU.  The Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected brain trauma residuals with dementia, right knee chondromalacia, and right knee degenerative arthritis after October 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2012).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after October 2012.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the Veteran's claim for incorporation into the record.  

4.  Schedule the Veteran for a VA traumatic brain injury evaluation in order to assist in determining the current nature and severity of brain trauma residuals with dementia.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should assess the occupational impact or limitations associated with the Veteran's brain trauma residuals.  

All relevant medical records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. 
A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  Schedule the Veteran for a VA joint evaluation in order to assist in determining the current nature and severity of his service-connected right knee disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should identify the limitation of activity imposed by the Veteran's right knee disabilities with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his right knee should be noted and described.  If feasible, the determinations concerning pain, weakness, and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should assess the occupational impact or limitations of the Veteran's right knee disabilities.  

All relevant medical records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. 

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6.  Readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and to participate in any scheduled VA examination as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


